Citation Nr: 1754638	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  14-05 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an extraschedular rating for bilateral pes planus with degenerative joint disease.

2. Entitlement to service connection for a back disorder, claimed as back pain.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1955 to June 1956.  As will be addressed in the remand, it appears that he may have also had subsequent unverified reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2011 and November 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Board remanded these claims in April 2015 and August 2016.  Unfortunately, another remand is necessary.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).


REMAND

As noted above, the evidence of record indicates that the Veteran served on active duty from September 1955 to June 1956.  However, his service treatment records contains an April 1959 enlistment examination for the United States Marine Corps Reserves, a January 1979 enlistment examination report, a May 1980 Report of Medical History, a May 1980 annual examination report, and  June 1979 medical evaluations for the purpose of active duty for training (ACDUTRA). As such, remand is required to verify the Veteran's dates and type of service.

In addition, the record reflects that VA-generated evidence has been added to the claims file since the remaining claims were last adjudicated in a February 2017 SSOC.  In this regard, VA treatment records dated December 2015 to March 2017 were added to the claims file in March and April 2017, after the SSOC, and a new SSOC was not issued with consideration of the new VA treatment records.  While 
38 U.S.C. § 7105(e) provides an automatic waiver of initial AOJ review if a veteran submits evidence to the AOJ or the Board with, or after submission of, a Substantive Appeal, this provision is only applicable to cases where the Substantive Appeal was filed on or after February 2, 2013 (applicable here), but does not apply to VA-generated evidence, such as VA examination reports or VA treatment records.  38 U.S.C. § 7105(e).   The Board notified the Veteran in August 2017 correspondence regarding the receipt of this additional evidence.  The letter indicated that if the Board did not hear from the Veteran within 45 days of the date of the letter, the Board would assume that the Veteran does not wish to have the case decided by the Board prior to AOJ review.  He did not respond to the letter.  As there is no indication that the Veteran has specifically waived initial AOJ adjudication of the new VA treatment records and those records may be relevant to the claims on appeal, a remand is also required for the AOJ to consider this evidence in a SSOC.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the Veteran's complete military personnel record.

2. Verify all of the Veteran's periods of service, to include any periods of reserve service.  See April 1959 enlistment examination for the United States Marine Corps Reserves, a January 1979 enlistment examination report, a May 1980 Report of Medical History, a May 1980 annual examination report, and  June 1979 medical evaluations for the purpose of ACDUTRA.

3. After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority denied.  If any benefits sought on appeal are denied, furnish to the appellant and her representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response. The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




